IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0868
                              Filed August 16, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRADLEY DAVISSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol S. Egly (motion

to suppress) and Cynthia M. Moisan (bench trial), District Associate Judges.



      A defendant challenges the probable cause supporting a search warrant

to obtain his DNA. AFFIRMED.



      Heidi Young of Parrish Kruidenier Dunn Boles Gentry Brown & Bergmann

L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                        2


SCOTT, Senior Judge.

      Bradley Davisson was found guilty of operating a vehicle without the

owner’s consent, in violation of Iowa Code section 714.7 (2015). In this appeal

he challenges the district court’s denial of his motion to suppress. He asserts

there is a lack of probable cause supporting the search warrant that was used to

obtain a sample of his DNA.

      Search warrants are only to issue upon a finding of probable cause. State

v. Green, 540 N.W.2d 649, 655 (Iowa 1995). The test the issuing judge must

apply is “whether a reasonably prudent person would believe that a crime has

been committed on the premises to be searched or evidence of a crime is being

concealed there.” Id. There must be “a nexus between criminal activity, the

things to be seized, and the place to be searched.” Id. (citation omitted). On

appeal, while our review is de novo, “our task is not to make an independent

determination of probable cause, but only to determine whether the issuing

magistrate had a ‘substantial basis for . . . conclud[ing] that probable cause

existed.’” Id. (alteration in original) (citation omitted). We are “obliged to give

great deference to a magistrate’s finding of probable cause to search.”         Id.

“Close cases must be resolved in favor of upholding warrants, as public policy is

promoted by encouraging officers to seek them.” Id.

      In this case, on April 7, 2015, a Cadillac was stolen from a vehicle dealer

in Des Moines. Two days later on April 9, it was discovered in Madrid, Iowa, in a

parking lot with a plastic drink cup and straw inside. Officers suspected Davisson

of the theft and applied for a search warrant to obtain his DNA to test against the

cup and straw found in the car. In support of the search warrant, the officers
                                         3


averred Davisson was arrested in Des Moines for possession of drug

paraphernalia on April 6, 2015. The vehicle he was in at the time of his arrest

was a Yukon, which was later determined to have been stolen from the same

parking lot in Madrid where the Cadillac was found. Davisson was released from

the Polk County Jail on April 7, 2015, the day the Cadillac was stolen, and the jail

is located approximately eight blocks from the vehicle dealer where the Cadillac

was stolen. Two days later, Davisson was arrested in a truck that was also

stolen on April 7, 2015, from a parking lot in Madrid across the street from where

the Cadillac was found and where the Yukon had been stolen earlier.

      On appeal, Davisson asserts this information only puts him in proximity to

where the Cadillac was located and provides no additional information linking him

to the theft of the Cadillac. From our review of the record presented to the

issuing magistrate, it is reasonable to deduce that Davisson first stole the Yukon

from a parking lot in Madrid and drove it to Des Moines, where he was arrested

in the Yukon on April 6. When he was released from jail the next day, he walked

the eight blocks to the vehicle dealer, stole the Cadillac, and drove it back to

Madrid, first stopping to obtain a drink at a gas station.     He abandoned the

Cadillac in the same parking lot where he had initially taken the Yukon, walked

across the street, and stole the truck. He was arrested in possession of the truck

two days later.

      Davisson’s proximity to the location where the Cadillac was stolen in Des

Moines and the location where it was recovered in Madrid, along with his

possession of two other stolen vehicles taken from the same location in Madrid in

the days surrounding the theft of the Cadillac, provided the issuing judge the
                                        4


nexus between Davisson and the crime. As the district court noted in ruling on

Davisson’s motion to suppress, there was probable cause to believe “someone

might have dropped off one stolen vehicle and picked up and stole another

vehicle.”

       Giving deference to the judge’s probable cause finding, we find there was

a “substantial basis for . . . conclud[ing] that probable cause existed” to obtain

Davisson’s DNA in order to test it against the cup and straw found in the Cadillac.

See id. We affirm the district court’s decision denying Davisson’s motion to

suppress.

       AFFIRMED.